~ ~ FaLEo

UNITED sTATEs DISTRICT coURT APR 3 '* 2999

FOR THE DISTRICT OF COLUMBIA NANCY MAYER WHlTTlNGTON. CLERK
U.S. D¥STRICT COURT

TARIQ BELT, )
Plaintiff, §
v § Civil Action No.  9 w
ROBERT S. MUELLER, III, §
Director, F ederal Bureau of Investigation, )
Defendant. §

MEMORANDUM OPINION

Plaintiff alleges that Bureau of Prisons officials are to implement a program which
"require[s] [that he] give a correspondence list which allows some third party to bar at their
discretion [his] mailing general correspondence or special or legal correspondence at [his]
pleasure when and if necessary." .S'ee Emergency Application for Preliminary Injunction to
Maintain the Status Quo & Bar Prejudicing the Claim(s) 11 5. He contends that mail bound
for this Court “will be barred from going out from the jail," 1d 1[ 7, and that, "vvithout a
Preliminary Injunction, [his] claims(s) and rights will be irreperably [sic] prejudiced . . .
before [he] can be heard[.]" Id.. jj 4.

injunctive relief is an extraordinary remedy, and plaintiff bears a substantial burden
to obtain it. See Herrera V. Rz`]ey, 886 F. Supp. 45 (D.D.C. 1995). To prevail on a request for
a preliminary injunction, plaintiff must "demonstrate (l) a substantial likelihood of success
on the merits, (2) that [he] would suffer irreparable injury if the injunction is not granted, (3)

that an injunction would not substantially injure other interested parties, and (4) that the

 

public interest would be furthered by the injunction." Katz v. Georgetown Um'v., 246 F.3d
685, 687 (D.C. Cir. 2001) (quoting C]r'ty-Fed Fi'n. Cozp. V. OfHce 01"'.7711?'!‘1'“ Supez'vzsiozz, 58 F.3d
738, 746 (D.C. Cir. 1995)); see also .S'ez'ono Laboz‘atorjes, Inc. V. Sha]a]a, 158 F.3d 13l3, 1317-
18 (D.C. Cir. 1998). Plaintiff does not address these factors at all.

Given this early stage of the proceedings, without a submission from defendants, it is
difficult for the Court to evaluate the likelihood of plaintiffs success on the merits of his
claims. It is unclear whether or how the new mail program would interfere with legal
proceedings in this Court or that, absent an injunction, plaintiff faces an imminent or
irreparable injury. Accordingly, the Court will deny plaintiffs motion for injunctive relief.

An Order consistent with this Memorandum Opinion is issued separately.

»M~\f) 411/v

Uniléd States District judge

DATE¢ /QY,‘._`{ ,.»/w~vq